Citation Nr: 1037547	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the Appellant's May 13, 1970, discharge 
is a bar to eligibility for veterans' monetary compensation and 
pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Appellant had active military service from February 1966 to 
May 1970, when he was discharged "Under Conditions Other Than 
Honorable."  The character of the Appellant's discharge has 
since been upgraded to "Under Honorable Conditions" under the 
Department of Defense Special Discharge Review Program.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an October 2004 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which determined that the character of the Appellant's May 13, 
1970 discharge remained a bar to entitlement to VA compensation 
and pension benefits, as previously determined in September 1970.  
The Board Remanded the claim in April 2007.

The Appellant requested a Travel Board hearing.  That hearing was 
conducted by the undersigned Veterans Law Judge in October 2006.


FINDINGS OF FACT

1.  During service, the Appellant was convicted by Special Courts 
Martial four times, and committed two other offenses for which he 
received military punishment.

2.  A September 1970 administrative decision that the character 
of the Appellant's May 1970 discharge barred payment of VA 
compensation and pension benefits became final in the absence of 
timely appeal, but evidence submitted since that decision is new 
and material to reopen the claim.

3.  A discharge upgrade to "Under Honorable Conditions" granted 
to the Appellant in 1977 under the Department of Defense Special 
Discharge Review Program does not automatically entitle him to 
eligibility for payment of VA compensation and pension benefits.

4.  The Appellant was not insane at the time of any of the 
offenses that led to his service discharge.

5.  The Appellant's service discharge was due to willful and 
persistent misconduct and is a dishonorable discharge for 
purposes of VA benefits.


CONCLUSIONS OF LAW

1.  New and material evidence been received to reopen the 
Appellant's claim that the character of his discharge is not a 
bar to payment of compensation and pension benefits administered 
by VA, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).

2.  The character of the Appellant's May 1970 discharge from 
military service bars payment of monetary veterans' compensation 
and pension benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.354 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Appellant was discharged in May 1970 Under Conditions Other 
Than Honorable (OTH).  In September 1970, a VA RO determined that 
the character of the Appellant's discharge barred VA 
compensation, pension, or loan guarantee benefits.  The Appellant 
sought an upgrade of his discharge, but that request was denied 
in April 1971 by the Army Discharge Review Board (ADRB).

In May 1977, the Appellant's OTH discharge was upgraded to 
discharge to Under Honorable Conditions (UHC).  The change, 
reflected in a DD Form 214, received by the RO in September 1977, 
reflects that the upgrade was the result of the Department of 
Defense (DoD) Discharge Review Program (Special).  

In April 1978, the ADRB determined that the characterization of 
the Appellant's discharge from service in 1970 was proper.  The 
ADRB did not affirm the discharge upgrade on an individual basis.  
The ADRB advised him that this 1978 determination would not 
change the character of discharge awarded under the Special 
Discharge Review Program in 1977, but would mean that the 
Appellant would not automatically be eligible for benefits 
administered by VA.  

The Appellant appealed the April 1978 ADRB determination, and 
requested a hearing.  An ADRB hearing was conducted in July 1978.  
The ADRB denied the appeal in November 1978.  

The Appellant sought treatment in a VA medical facility.  In 
August 1979, the RO determined that the Appellant was eligible 
for health care through VA for disorders determined to be 
service-connected, and authorized health care for bronchitis.  

In 2004, the Appellant again sought veterans' compensation 
benefits.  In October 2004, the RO determined that the discharge 
upgrade provided under the DoD Special Discharge Review Program 
did not set aside the bar to monetary veterans' benefits 
presented by the Appellant's original character of discharge.  
The October 2004 determination referenced the previous VA 
determination that the Appellant's discharge was under conditions 
which barred payment of benefits administered by VA, and advised 
the Appellant that payment of such benefits remained barred.  The 
October 2004 notice did not specifically identify the date of the 
prior determination referenced, and did not address whether new 
and material evidence was required to reopen the prior decision.  
However, the administrative decision discussed the additional 
evidence submitted by the Appellant since the prior decision.  

Although the October 2004 decision did not discuss whether new 
and material evidence was required or had been submitted since 
the adverse 1970 administrative determination that the character 
of the Appellant's discharge barred compensation and pension 
benefits, the Board must address this matter.  A finally-
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction and the 
adjudicative action has become final by the expiration of one 
year after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103.  
The RO's initial determination in 1970 became final in the 
absence of timely appeal.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The RO apparently determined, without expressly so stating, that 
the Appellant has not submitted new and material evidence to 
reopen the previous final decision.  Whether new and material 
evidence is submitted is a jurisdictional test.  If such evidence 
is not submitted, then the claim cannot be reopened, and is not 
subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Therefore, although the RO has not explicitly determined 
whether new and material evidence has been presented to reopen 
the determination as to character of discharge, the Board must 
independently review the evidence to determine whether it has 
jurisdiction.  Id.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In this case, the after the 1970 RO decision was issued, the 
Appellant submitted a revised DD Form 214, Report of Separation 
from Active Duty, and submitted documents regarding upgrade of 
his service discharge characterization from OTH to UHC, as well 
as numerous documents from the ADRB.  The upgraded DD Form 214 is 
"new," since it was not of record at the time of the 1970 
decision, and is "material," in that it is relevant to a 
determination as to whether the character of a discharge bars 
receipt of compensation and pension benefits administered by VA.  
As such, the evidence meets the criteria for new and material 
evidence, and the claim may be, and is, reopened.  The Board 
notes that the RO considered the Appellant's claim on the merits.  
The determination by the Board that the Appellant has submitted 
new and material evidence, even if not explicitly discussed by 
the RO, is favorable to the Appellant, and thus does not raise 
any issue of additional notice or assistance.  The Board will 
therefore proceed to address the claim on the merits, as the RO 
did below.

VA's duties to the claimant

Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  The Veterans Claims Assistance Act of 
2000 (VCAA) specifies VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The underlying 
"purpose of the statute and the corresponding regulation is to 
require that the VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate the claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In this 
case, the Appellant was aware when he submitted claims for 
compensation that the character of his service discharge had 
previously been held to bar payment to him of compensation and 
pension benefits administered by VA.  He demonstrated that he 
knew what evidence might be required to remove the bar by 
submitting documents from the Army Discharge Review Board and a 
corrected report of discharge.  

The Appellant was notified, by the administrative decision issued 
in October 2004, that the evidence that the character of his 
discharge had been changed by the service department would remove 
the bar.  He was provided with the forms for correction of his 
military records.  Although the Appellant had not been 
specifically notified by the RO of the types of evidence that 
might assist him to substantiate his claim and regulations 
governing preclusion of benefits based on character of discharge, 
the Appellant's testimony at a February 2005 personal hearing at 
the RO and at an October 2006 Travel Board hearing.  The 
Appellant also demonstrated knowledge of the evidence required 
under the regulatory criteria by submitting statements from 
friends and relatives.  

The Board's 2007 Remand included the regulations governing 
determinations as to character of discharge.  The Remand 
discussed the types of evidence that might substantiate the 
Appellant's claim.  The Appeals Management Center thereafter 
issued a letter, in May 2007, which advised the Appellant of the 
criteria for substantiating his claim.  

The supplemental statement of the case (SSOC) issued in December 
2008 included the regulations governing VA's duties to notify and 
assist him under the VCAA and the regulatory provisions governing 
character of discharge determinations.  In March 2009, the Board 
again Remanded the appeal.  The Appellant was provided with 
additional notice about VA's duties and the development of the 
evidence in May 2009.  Thereafter, the claim was again 
readjudicated in April 2010.  Any error or deficiency in the 
timing or content of the notices to him was cured through 
issuance of complaint notices, followed by readjudication of the 
pending appeal.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of a fully compliant notice followed by 
readjudication, such as a supplemental statement of the case, is 
sufficient to cure a timing defect).

Duty to Assist

Development of this case has been extensive.  The Appellant has 
testified at two hearings, one before the RO, one before the 
Board.  He has submitted numerous statements from friends and 
relatives.  The Appellant's service treatment records are of 
record.  His personnel records have been obtained.  Uniform Code 
of Military Justice (UCMJ) records have been obtained.  
Separately-filed hospital records, records of mental health 
treatment, morning reports for the Appellant's unit, and records 
of military incarceration have been sought.  The record reflects 
that these records are unavailable, and further search would be 
fruitless.  The Appellant's pay records from the Defense Finance 
and Accounting Service (DFAS) have been obtained.  Army Criminal 
Investigation Division (CID) records have been obtained.  In 
short, all avenues of information suggested by the Appellant, by 
the Appellant's testimony, or by the record have been developed, 
and extensive information about the Appellant's period of service 
is of record.  

The Board notes that the Appellant's post-service clinical 
records are not relevant, except to the extent that such records 
might reflect evidence of a psychiatric disorder.  The Appellant 
has submitted a medical opinion, and has not indicated that any 
other post-service clinical evidence is relevant.  There is no 
duty to obtain additional clinical records.

Significantly, neither the Appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Appellant is required to 
fulfill VA's duty to assist the Appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Criteria governing determinations related to character of 
discharge

In order to qualify for veterans' compensation benefits, a 
claimant must be a "[V]eteran."  See Frasure v. Principi, 18 Vet. 
App. 379, 385 (2004).  Laws governing veterans' benefits defines 
a "[V]eteran" as a person "who was discharged or released [from 
service] under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1.  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory 
bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) 
provides, among other circumstances not applicable to this case 
(mutiny, conviction of a felony), that a discharge or release 
because of willful and persistent misconduct is a dishonorable 
discharge which bars payment of monetary veterans' benefits.  See 
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  

The regulation provides that a discharge under other than 
honorable conditions (OTH) is a dishonorable discharge, if it is 
determined that it was issued because of willful and persistent 
misconduct.  Such a discharge will be a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense.  38 C.F.R. § 3.12(b).  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.

An insane person, as defined for VA purposes by 38 C.F.R. § 
3.354(a), is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. § 
3.354(b) provides when a rating agency is concerned with 
determining whether a Appellant was insane at the time he 
committed an offense leading to his court-martial, discharge or 
resignation, it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in paragraph (a) of this section.  See 38 U.S.C. § 
5303(b).

Behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition of 
insanity.  Behavior which is generally attributable to a 
substance-abuse disorder does not exemplify the severe deviation 
from the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior.  See 
VAOPGCPREC 20-97.  The burden is on the Appellant to submit 
competent medical evidence that he was insane at the time of his 
offenses.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

Analysis

Initially, the Board notes that it has thoroughly reviewed all 
the evidence in the Appellant's claims files.  The evidence is 
lengthy, although many pieces of evidence were obtained from more 
than one source, so that these items, although in different 
envelopes and folders, are duplicative.  The length of the 
material precludes a discussion of each item of evidence.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show.  It must not be assumed that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

An individual who was discharged under other than honorable 
conditions is not eligible for payment of compensation or pension 
benefits on the basis of a discharge upgrade unless that 
discharge upgrade was based on an individual review under uniform 
standards.  38 U.S.C.A. § 5303(e)(2).  In this case, the ADRB 
determined that the Appellant did not qualify for a discharge 
upgrade under uniform standards.    

The Appellant may establish that his discharge OTH is not a bar 
to monetary benefits if he establishes that he was insane at the 
time of the commission of the offenses leading to discharge, or 
if the misconduct leading to discharge was not willful and 
persistent.  38 U.S.C.A. § 5303(e)(2); 38 C.F.R. § 3.12(a), (d).  

The Appellant's personnel and UCMJ records, together with records 
of the CID investigation and the Appellant's personnel file and 
DFAS payroll records, reflect that the Appellant entered service 
in February 1966 for a four-year enlistment period.  In Germany, 
in January 1967, the Appellant was involved in an incident with a 
German taxicab driver.  The Appellant was charged with disorderly 
conduct, found to have violated Article 15 of the UCMJ, and 
forfeiture of $25 of pay was imposed.   

The Appellant was next stationed in Vietnam with the Headquarters 
Company, 101st Airborne Division (HHC, 101St Abn Div).  In early 
April 1968, his MOS was intelligence analyst.  In early April 
1968, he was arrested with about four pounds of marijuana in his 
possession.  The Appellant's MOS was changed to supply clerk, and 
he was transferred from HHC, 101st Airborne Division to Admin 
Company, 101st Airborne Division.  The Appellant apparently 
performed his MOS as a supply clerk with Admin Company during the 
period from his arrest in April 1968 until a Special Courts 
Martial was convened in June 1968.

The Appellant testified that he became "unhinged" as a result 
of stressors incurred in May 1968.  The Appellant testified that 
he saw bodies of dead civilians, and experienced mortar and 
rocket attacks.  The Appellant testified that, he had trouble 
sleeping and was depressed after these attacks and "it wasn't 
even another week or two after that, that I got set up on this 
charge of marijuana . . . ."  Travel Board Hearing Transcript 
(Tr.), October 2006, at pages 6-9.  

As noted, the record establishes that the Appellant was charged 
with possession of and intent to sell marijuana in early April 
1968.  Official records confirm that Camp Eagle, where HHC, 101st 
Airborne Division, was stationed, came under rocket and mortar 
attacks in later April 1968 and in May 1968.  For purposes of 
this appeal, the Board assumes that Admin Company, 101st Airborne 
Division, to which the Appellant was reassigned following his 
arrest, was also stationed at Camp Eagle.  However, no rocket or 
mortar attacks on Camp Eagle prior to the Appellant's arrest in 
April 1968 have been confirmed, nor have the Appellant alleged 
that such stressors occurred on a date prior to his arrest.  He 
has indicated that it was generally stressful being in a combat 
zone.

In June 1968, a Special Courts Martial (SPM) convened.  The SPM 
sentenced the Appellant to 90 days of confinement.  The Appellant 
was transferred to the Army Stockade in Vietnam, in Long Bihn.  
Pay vouchers from DFAS reflect that the Appellant was confined 
from June 8, 1968 through July 13, 1968, but do not confirm any 
other dates of confinement.  The remainder of a 90-day sentence 
to confinement at hard labor was suspended, effective July 14, 
1968.  

The Appellant testified that he experienced severe stressors 
during his confinement at the Long Bihn Stockade (also known LBJ, 
an abbreviation for Long Bihn Jail).  The Appellant testified 
that he saw "two men beat to death, I saw one man have his head 
split open with a shovel and he was dead instantly.  I saw 
another man carried out of there one night after a riot . . . ."  
The Department of Defense has confirmed that there was a riot at 
the Long Bihn Stockade in August 1968, and that one prisoner was 
killed with a shovel during that riot.  However, since the 
Appellant's confinement ended prior to the August 1968 events, to 
the extent that the Appellant's testimony suggests that he 
witnessed those events or was present when the events occurred, 
the testimony is not credible.  The Appellant's testimony that 
there were racial tensions and frequent disturbances while he was 
confined at the Stockade are credible.  However, the Board finds 
that the Appellant's testimony as a whole is diminished by the 
testimony about events that occurred after his confinement ended.  

When the Appellant's confinement at Long Bihn Stockade was 
suspended in July 1968, he returned to duty.  After the return to 
duty, the Appellant, apparently with the assistance of another 
individual, prepared unauthorized documents which he used to 
obtain transportation to the continental United States.  He left 
Vietnam and went absent without leave (AWOL) in early September 
1968.  The Appellant turned himself in to military authorities at 
Fort Sill, Oklahoma, in October 1968.  A November 1968 Special 
Courts Martial convicted the Appellant for the AWOL period.  

The Appellant again went AWOL in April 1969 to June 1969.  A June 
1969 Special Courts Martial ordered the Appellant confined for 
two months, suspended the confinement, and reduced the 
Appellant's pay.  In September 1969, the Appellant went AWOL 
briefly (about three days).  He was charged with violation of 
Article 15, UCMJ, and forfeited seven days' pay.  In February 
1970, the Appellant again went AWOL.  A Special Courts Martial 
for that offense convened in April 1970.   

Psychiatric evaluation was conducted in April 1970.  The examiner 
concluded that the Appellant had no mental or physical disease to 
warrant discharge through medical channels and that he was able 
to distinguish right from wrong.  The examiner concluded that the 
Appellant had the capacity to understand and participate in 
discharge proceedings.  The Appellant remained confined at Fort 
Sill until his discharge in May 1970.  At discharge, the 
Appellant was issued a DD Form 258a, Undesirable Discharge 
Certificate.  

The Appellant submitted a June 2005 statement from WRR, MD, who 
opined that the Appellant had chronic, severe posttraumatic 
stress disorder (PTSD).  In a September 2006 statement, Dr. R 
opined that the Appellant's PTSD started before the Appellant was 
discharged from service.

However, Dr. R's general statement that the Appellant's PTSD 
began before his service discharge does not establish that the 
Appellant was "insane" at the time of commission of any offense 
which led to his discharge or was "insane" throughout his 
service beginning in April 1968, when the Appellant committed the 
offense that led to the first of the four Special Courts Martial 
convictions.  Dr. R's opinions state that the Appellant developed 
PTSD during his service, but does not indicate a specific date of 
onset other than at some after May 1968.  

Dr. R's opinions state that the Appellant's PTSD is currently 
totally disabling, but Dr. R does not state that the Appellant is 
"insane" or opine that the Appellant currently lacks the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  In particular, Dr. R. 
described the Appellant as extremely talkative, oriented in all 
spheres, and of average intelligence, although anxious and 
depressed.  The letters obtained from the Appellant's family and 
friends indicate that the Appellant is a valued member of the 
community and show that the Appellant is able to perform 
activities of daily living independently, functions in the 
community, remains married, and maintains appropriate health care 
for his serious medical conditions.  The evidence establishes 
that a diagnosis of a psychiatric disorder is currently assigned.  

Dr. R's opinions and statements, while generally favorable to the 
Appellant, do not provide a basis for a factual finding that the 
Appellant was "insane" within the definition of 38 C.F.R. 
§ 3.12 during his service or at the time of commission of any or 
all of the offenses that led to the Appellant's OTH discharge.  
Thus, Dr. R's medical statements are of only minimally persuasive 
value.  

In contrast, the VA examiner who conducted VA examination in 
August 2008 concluded that the Appellant's behavior in service 
was characterized by a prolonged period of deviation from his 
normal behavior.  The VA examiner opined that the Appellant was 
not functioning according to the accepted standards of the 
community to which he belonged by birth and education, since that 
family included a proud military emphasis and functioning within 
the regulations.  The VA examiner's discussion provides a 
persuasive medical statement that the Appellant's behavior in 
service was a deviation from his normal behavior and the accepted 
standards of his family and community.  

The examiner did not provide an opinion that the Appellant's 
behavior was medically equivalent to psychosis or a medical 
definition of insanity.  Rather, to the extent that the 
examiner's conclusion that the Appellant's functioning met the 
legal definition of insanity, that conclusion is a legal 
conclusion, not a medical conclusion.  The medical provider's 
opinion as to the law is not persuasive or probative.  Instead, 
the Board is bound by the regulatory definition of "insanity" 
and the interpretation of those regulations provided by VA's 
General Counsel.

For purposes of VA determinations of character of discharge, the 
term "insanity" indicates a condition involving conduct which 
deviates severely from the social norm.  In VAOPGCPREC 20-97, 
VA's General Counsel noted that Black's Law Dictionary defines 
insanity as "more or less synonymous with . . . psychosis," 
which itself has been defined as "a mental disorder 
characterized by gross impairment in reality testing" or, in a 
more general sense, as a mental disorder in which "mental 
functioning is sufficiently impaired as to interfere grossly with 
the . . . capacity to meet the ordinary demands of life."  

The Appellant is competent to report on his mental state during 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the Appellant's statement that he was 
"unhinged" or  that he was "psychotic" is not competent 
medical evidence to establish that a psychosis or that behavior 
of such gross deviation from normal as to met the definition of 
insanity for purposes of 38 C.F.R. § 3.12 is present.  In 
particular, the Board notes that the Appellant underwent a 
psychiatric examination in service and no diagnosis of a 
psychiatric disorder was assigned at that time.  

The Board further notes that the Appellant testified that "there 
was a lot of drugs down on Fort Hood at that time and I was doing 
Methadrine, I was drinking, just nonstop . . . ."  The 
definition of insanity excludes behavior conduct attributable to 
a substance-abuse disorder.  VAOPGCPREC 20-97.  The Appellant is 
competent to testify that he was using alcohol and drugs, but his 
observations regarding his behavior are not competent to 
establish that he was insane within the legal definition or that 
his behavior was equivalent to a psychosis.  

The Appellant did not seek medical or psychiatric treatment for 
his symptoms during service, nor was the Appellant referred for 
mental health treatment or evaluation.  The Appellant's testimony 
about his behaviors in service, and the report of psychiatric 
examination for purposes of service separation, are compelling 
evidence that the Appellant was not insane during service or at 
the time of commission of any of the several offenses leading to 
discharge.  

Alternatively, the Appellant contends that his conduct during 
service did not constitute willful and persistent misconduct, 
but, rather was the result of stressors, combined with youth, 
immaturity, and anger that followed a conviction for an offense 
that was essentially unintentional or was a "set-up."  

However, the facts establish otherwise.  During service, the 
Appellant was convicted by Special Courts Martial four times, and 
committed two other offenses for which he received military 
punishment.  Even if the Appellant's first Special Courts Martial 
conviction, related to possession of and intent to sell 
marijuana, is not considered, the Appellant had three subsequent 
Special Courts Martial convictions for absence without leave 
totaling over 100 days, as well as one additional judicial 
punishment for a brief period of AWOL.  The number of AWOL 
offenses and the length of the time AWOL contradict the 
Appellant's contention that his behavior was not willful and 
persistent.  

Under these facts in the service record, the Board determines 
that OTH discharge the Appellant received was because of willful 
and persistent misconduct.  The discharge was not due to a minor 
offense.  The Appellant served from February 1966 to April 1, 
1968 with only one minor offense, but the four Special Courts 
Martial from June 1968 to April 1970 convince the Board that his 
service cannot be considered otherwise honest, faithful and 
meritorious, since there was only one period of service.  

The Board acknowledges and commends the Appellant for the 
positive changes he made in his life following his period of 
service.  However, the fact that the Appellant was able to 
succeed in his business as a locksmith after service does not 
change the occurrences during his service or serve as a factual 
basis to change the service department's characterization of that 
discharge.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  The character of the Appellant's 
service is a bar to monetary veterans' benefits.


ORDER

The character of the Appellant's discharge from service 
constitutes a bar to payment of monetary veterans' compensation 
and pension benefits, and the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


